51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Benjamin BIRD, Appellant,v.Vibhuti SINGH;  Donald Voelker; Greg Flaker, Appellees.
No. 94-2933WM
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 4, 1995Filed:  Apr. 7, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Benjamin Bird appeals the district court's grant of summary judgment in his 42 U.S.C. Sec. 1983 action about the medical treatment he received for his complaints of dizziness, chest pains, and fainting spells.  Although Bird consented to the implantation of a permanent pacemaker, Bird now seeks to have the pacemaker removed because he believes it is no longer necessary and poses a risk of malfunctioning in the future.  Having carefully reviewed the record, we agree with the district court that Bird alleged only a displeasure with his doctors' medical judgment that he should retain the pacemaker, and Bird's displeasure or disagreement with his course of medical treatment is not actionable.  See Davis v. Hall, 992 F.2d 151, 153 (8th Cir. 1993) (per curiam).  We also conclude Bird has failed to show the pacemaker poses any substantial risk of serious future harm.  See Aswegan v. Henry, No. 94-1824, slip op. at 4, 7 (8th Cir.  March 10, 1995).


2
Accordingly, we affirm.